UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report(Date of Earliest Event Reported):August 4, 2011 N-VIRO INTERNATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 0-21802 34-1741211 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 2254 Centennial Road Toledo, OH (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(419) 535-6374 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. – Submission of Matter to a Vote of Security Holders On August 4, 2011, N-Viro International Corporation (the “Company”) held its Annual Stockholders meeting.The matters on which the stockholders voted, in person or by proxy, were: Proposal #1, the election of four Class I directors to the board of directors; Proposal #2, the ratification of UHY, LLP as our independent outside auditors for the fiscal year ending December 31, 2011. Election of Board of Directors: Director Votes For Votes Against Votes Abstain Approved / Not Approved Mark Hagans A Carl Richard A Joseph Scheib A Joan Wills A Proposal #2: Votes For Votes Against Votes Abstain Approved / Not Approved UHY, LLP A On August 10, 2011, N-Viro International Corporation issued a press release regarding the Annual Meeting of Stockholders.The release has been attached as Exhibit 99.1 to this Form 8-K. Item 9.01 – Financial Statements and Exhibits (c)Exhibits Exhibit No.Description Press Release dated August 10, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. N-VIRO INTERNATIONAL CORPORATION Dated:August 11, 2011By:/s/James K. McHugh James K. McHugh Chief Financial Officer
